Per Curiam.

It was error to take from the jury resolution of the question raised by the affirmative defense to the effect that defendant building inspector’s conduct did not amount to “ bad faith ” as required by section 642-5.0 of the Administrative Code of the City of New York. It was also error to require the plaintiffs to carry the burden of proof on the issue.
The judgment should be unanimously reversed and a new trial ordered, with $30 costs to plaintiffs to abide the event.
Concur — DiGiovanna, Gulotta and Brenner, JJ.
Judgment reversed, etc.